Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 07/16/2021.  In the Amendment, applicant amended claim 1.
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the language of “without receiving user input relative to the search results”.  However, these language are not clear description defined in the specification.  See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maycotte et al. (US PGPUB 2018/0034824, hereinafter Maycotte), in view of Guedalia  et al. (US PGPUB 2014/0244834, hereinafter Guedalia) and further in view of in view of Cramer  et al. (US PGPUB 2015/0032717, hereinafter Cramer).
As per as claim 1, Maycotte discloses:
(Currently Amended) A system, comprising:
 	An Internet of Thing (loT) entity component configured to obtain loT device data from users and to supply the loT device data to a knowledge index to identify entities in the loT device data, the Iot entity component further configured to generate structured IoT device data that associate device data with an individual user  (Maycotte, e.g., [0015-0018], “…index store data associated with internet of things (IoT) device that store a plurality of data rights definitions associated with a plurality of data structures and a plurality of entities…”);
 	storage that includes an loT entity feeds index that includes the entities from the structured loT device data (Maycotte, e.g., [0003-0004], [0043], “stored distributed multiple storage nodes” and [0009-0014], “…the data structure may include a database table…to an electronic device associated with the user, or an internet of things (IoT) device…include a bitmap index…”); and
 	 an loT enhanced ranker configured to:
 	obtain search results for a search query entered by the individual user,  the search results including documents that include one or more query terms from search query, obtain the entities from the structured loT device data associated with the individual user (Maycotte, e.g., query execution return data regarding the first fifty strings in index…associated with a first entity (user, group of users or business organization)).
	Maycotte disclose measure the search query but does not explicitly disclose “rank the search results utilizing a first lever ranker that comprises a machine learning model that ranks the documents based at least in part upon occurrences of the query terms in the search results, where more occurrences of the query terms in an individual document causes the document to be ranked higher than another document with fewer occurrences of the query terms”,
	However Guedalia, in an analogous art, discloses “rank the search results utilizing a first lever ranker that comprises a machine learning model that ranks the documents based at least in part upon occurrences of the query terms in the search results, where more occurrences of the query terms in an individual document causes the document to be ranked higher than another document with fewer occurrences of the query terms” (Guedalia, [0094-0095] disclose machine learning model that ranks the document base on query terms, further see [0098-107], “…assigned another suitable ranking (e.g., from one to five or one to ten, where one is the weakest relationship and five or ten is the strongest relationship)…ranking and the ranking associated with the relationship may be increased over time based on further interactions between the IoT devices…relationship to the users. Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Guedalia and Maycotte to determine the relationship rank associated with the IoT device based on the attributes associated with the current interaction in combination with one or more attributes associated with the previous interactions between the IoT devices to archiving retrieve the information faster (Guedalia, e.g., [0008-0010]), 
	The combination of Guedalia and Maycotte do not explicitly disclose “without receiving user input relative to the search results, re-rank the search results from the first level ranker utilizing a second lever ranker that utilizes the entities from the loT device data associated with the individual user to perform the re-ranking based at least in part upon occurrences of the entities in the ranked document;
	cause at least a subset of the search results ranked by both the first level ranker and the second level ranker to be presented for the individual user”.
		However Cramer, in an analogous art, discloses “ without receiving user input relative to the search results, re-rank the search results from the first level ranker utilizing a second lever ranker that utilizes the entities from the loT device data associated with the individual user to perform the re-ranking based at least in part upon occurrences of the entities in the ranked documents, (Cramer, e.g., [0092-0095], “…re-ranking module modifies the rankings of search results received from a third-party search engine and stores the re-ranked results on database 130. The re-ranking software module also performs the highlighting, indication of document movement, and other functions not performed by the monitoring software module or the third-party search engine…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”) (the examiner asserts that user modifies the rankings of search results (re-ranking) can be multiple levels of ranking base on user’s reference)),
“cause at least a subset of the search results ranked by both the first level ranker and the second level ranker to be presented for the individual user” (Cramer, e.g., [0057], [0060], [0063], “…user performing different actions while the system continues to collect data regarding the user's behavior in order to model the user's intent and then appropriately re-rank the search results…” and further see [0092-Cramer, Guedalia and Maycotte to allow user modify sets of search results and re-ranking search results to archiving in provide the user with the most optimal results possible and the most relevant documents base so that the most relevant documents (Cramer, e.g., [abstract], [0018-0020]).       

As per as claim 2, the combination of Cramer, Guedalia and Maycotte disclose:
(Original) The system of claim 1, wherein the system includes the knowledge index or wherein the loT entity component is configured to communicate with the knowledge index associated with a third party (Maycotte, e.g., [0040], [0049], [0056] and [0081], “…data may be retrieved from third party data source…”  and see [0064] for index correspond to data by devices in an IoT…”).

As per as claim 3, the combination of Cramer, Guedalia and Maycotte disclose:
 (Original) The system of claim 1, wherein the loT entity feeds index can include multiple fields per individual entity (Maycotte, e.g., [0049-0050], [0064]).

As per as claim 4, the combination of Cramer, Guedalia and Maycotte disclose:
 (Original) The system of claim 3, wherein individual fields include user identification (ID) (Maycotte, e.g., [0066], “…user profile identifiers”, entity identification (ID) (Maycotte, e.g., [0049-0050]), and/or popularity index [0049-0051]). 

As per as claim 5, the combination of Cramer, Guedalia and Maycotte disclose: (Original) The system of claim 4, wherein the popularity index is a score of relevance that is a measure of trending interest in the individual entity (Guedalia, e.g., [0098-107], “…assigned another suitable ranking (e.g., from one to five or one to ten, where one is the weakest relationship and five or ten is the strongest relationship) and(Maycotte, e.g., [0049-0051]). 

As per as claim 6, the combination of Cramer, Guedalia and Maycotte disclose:
(Original) The system of claim 1, wherein the loT entity feeds index is stored in indexable data format (Maycotte, e.g., [0003-0004],[0009-014] and  [0043]). 

As per as claim 7, the combination of Cramer, Guedalia and Maycotte disclose:
 (Original) The system of claim 1, wherein the search results comprise a list of uniform resource locator (URL) addresses (Cramer, e.g., fig. 2B, associating with texts description, [0042]).

As per as claim 8, the combination of Cramer, Guedalia and Maycotte disclose: (Original) The system of claim 7, wherein the URL addresses are associated with documents and/or images (Cramer, e.g., fig. 2B, associating with texts description,  [0042]).

As per as claim 9, the combination of Cramer, Guedalia and Maycotte disclose:
(Currently Amended) The system of claim 7, wherein the loT enhanced ranker comprises a third level ranker ( (Cramer, e.g., [0018], [0057], [0060], [0063], “…user performing different actions while the system continues to collect data regarding the user's behavior in order to model the user's intent and then appropriately re-rank the search results…” and further see [0092-0095], “…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”) (the examiner asserts that user allow to modifies that re-ranking the matched document which can be the third ranker)).

As per as claim 10, the combination of Cramer, Guedalia and Maycotte disclose:
(Currently Amended) The system of claim 9, wherein  the third level ranker is configured to merge multiple paths from the second level ranker (Cramer, e.g., [0018], [0057], [0060], [0063], “…user performing different actions while the system continues to collect data regarding the user's behavior in order to model the user's intent and then appropriately re-rank the search results…” and further see [0092-0095], “…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”).

As per as claim 11, the combination of Cramer, Guedalia and Maycotte disclose:
(Currently Amended) The system of claim 10, wherein the multiple paths are established by the first level ranker and relate to individual search terms of the search query (Cramer, e.g., [0018], [0057], [0060], [0063], “…user performing different actions while the system continues to collect data regarding the user's behavior in order to model the user's intent and then appropriately re-rank the search results…” and further see [0092-0095], “…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”) .

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 07/16/2021 with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to provide relevant search results to a user based upon information relating to Internet of Things devices associated with the user.

a.	Muhanna et al.; (US PGPUB 2017/0078875, hereafter Muhanna) “Security Architecture and Solution for Handling Internet of Things Devices in a Fifth Generation System” discloses 
Muhanna also teaches management entity, a group key corresponding the group of IoT devices [0009-0010]). 
Muhanna further disclose IoT device identifier and index IoT [0052-0053]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163